UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
RAFAEL ACERO TORRES, et al.,

                               Plaintiffs,

         -v-
                                                        CIVIL ACTION NO.: 19 Civ. 9357 (GHW) (SLC)
JAIRO ENRIQUE SANCHEZ AND DILIA MARGARITA BAEZ,
                                                                           ORDER
                               Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         This action has been referred to the undersigned to conduct a damages inquest following

the finding by the Honorable Gregory H. Woods that Defendants are liable for each of Plaintiffs’

asserted claims. (ECF Nos. 32–33). In reviewing Plaintiffs’ submissions regarding damages (ECF

Nos. 23–27), the Court observes that one of the Plaintiffs in this action, Daniel German Zamora

Avila, has a similar name as the Plaintiff in the matter captioned Daniel Zamora v. JP Morgan

Chase Bank, N.A., No. 14 Civ. 5344 (WHP) (SN) (S.D.N.Y.) (the “2014 Action”), in which a default

judgment in the amount of $9,724,843.11 was entered in favor of that Plaintiff against the same

Defendants as are named in this action.

         Accordingly, by Wednesday, May 26, 2021, Plaintiffs are directed to: (1) inform the Court

whether Daniel German Zamora Avila in this action is the same person as Daniel Zamora in the

2014 Action, and if so (ii) explain why the amount of damages awarded in the 2014 Action should

not be offset against any damages awarded to Daniel German Zamora Avila in this action.


Dated:          New York, New York
                May 19, 2021

                                                     SO ORDERED
    _________________________
    SARAH L. CAVE
    United States Magistrate Judge




2
